Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 1 of 22 PageID 1245



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 STARSTONE NATIONAL INSURANCE
 COMPANY,

        Plaintiff,

 v.
                                                        CASE NO.: 6:18-cv-01048-GAP-EJK
 POLYNESIAN INN, LLC d/b/a DAYS INN
 OF KISSIMMEE; ANDREW JAMES
 BICKFORD; and JANE DOE, as Personal
 Representative of the Estate of ZACKERY
 RYAN GANOE,

        Defendants.

 PLAINTIFF, STARSTONE NATIONAL INSURANCE COMPANY'S, RESPONSE AND
   OPPOSITION TO DEFENDANT, POLYNESIAN INN, LLC d/b/a DAYS INN OF
             KISSIMMEE'S, MOTION FOR SUMMARY JUDGMENT

        Plaintiff, STARSTONE NATIONAL INSURANCE COMPANY ("Starstone") through

 its undersigned counsel, pursuant to Fed. R. Civ. P. 56, M.D. Local Rule 3.01, this Court's

 Scheduling Order [D.E. 24], and this Court’s Order dated July 3, 2019 [D.E. 82], hereby files its

 Response and Opposition to DEFENDANT POLYNESIAN INN, LLC D/B/A DAYS INN OF

 KISSIMMEE'S ("Polynesian"), Motion for Summary Judgment [D.E. 80] and states:

                                         INTRODUCTION

        Starstone issued an Excess Policy that generally follows form to an underlying Northfield

 Policy. The Northfield Policy provides Commercial General Liability (“CGL”) coverage that is

 subject to a $1,000,000 per occurrence limit and a $2,000,000 aggregate. Significantly, however,

 the Starstone Excess Policy does not follow the underlying Northfield Policy, or provide

 coverage for, any sublimit of liability in the Northfield Policy unless it is specifically endorsed to



 304109762v2 1020617
                                                                                      304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 2 of 22 PageID 1246




 the Starstone policy. Additionally, the Starstone policy’s insuring agreement expressly states that

 it only provides coverage in excess of the limits set forth in Item 6.

        It is undisputed that the "Limited Assault and Battery Coverage" Endorsement (the "A&B

 Endorsement) in the Northfield Policy incorporates a limit of $25,000 for “assault and battery

 offenses” that would otherwise be covered under the CGL Coverage Part. It is also undisputed

 that no premium was charged for the A&B Endorsement. Finally, it is undisputed that the A&B

 Endorsement is not specifically endorsed to and not shown on Item 6 of the Starstone Policy.

        In the present case, the underlying claims arising out of the murder of Zackery Ganoe and

 attempted murder of Defendant ANDREW JAMES BICKFORD (“Bickford”) fall squarely

 within the A&B Endorsement, and are therefore subject to the applicable sublimit of liability

 provided thereunder. As the Starstone Policy does not provide coverage for any sublimit of

 liability in the Northfield Policy that is not specifically endorsed to the Starstone Policy, the

 Starstone Policy does not provide coverage for Ganoe and Bickford's claims.

        Polynesian argues that the A&B Endorsement "adds a new type of coverage.” See

 Polynesian's Motion [D.E. 80] at 5. This, however, is directly contrary to the plain language of

 the Policy and A&B Endorsement. The CGL Coverage Part, which the A&B Endorsement

 modifies, would already provide coverage for sums that Polynesian is legally obligated to pay as

 a result of "bodily injury," subject to the $1,000,000 per occurrence limit of liability in the

 absence of the Endorsement. This is wholly uncontested and is admitted by Bickford and

 Polynesian, as specifically acknowledged by the Defendants’ discovery responses. See infra at

 ¶12.   Rather than providing a "new type of coverage" as Polynesian suggests, the A&B

 Endorsement caps the carrier's exposure for, inter alia, "bodily injury" damages caused by

 "assault and battery offenses" to $25,000 per offense. In other words, the A&B Endorsement
                                                   2

 304109762v2 1020617
                                                                                    304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 3 of 22 PageID 1247




 creates a subordinate and smaller limit for a specific type of risk – assault and battery offenses –

 that would otherwise be covered by and subject to the $1,000,000 limit that applies in the CGL

 Coverage Part. See, e.g., Orient Overseas Assocs. v. XL Ins. Am., Inc., 2016 N.Y. Misc. LEXIS

 2048 (N.Y. Sup. Ct. May 11, 2016) ("The very concept of a sublimit is to cap a carrier's exposure

 at an amount below the policy limit if a particular type of covered peril caused the loss."). The

 A&B Endorsement places a limit on coverage for perils associated with assaults and batteries

 under the Northfield Policy, instead of providing new, additional coverage for that type of loss,

 thereby making it a sublimit. To be sure, no premium was charged for the A&B Endorsement.

        Additionally, because the A&B Endorsement is not “shown” on Item 6, the Starstone

 Policy does not provide excess coverage to such limits, sublimit or otherwise.

        Based on the undisputed facts, Polynesian's Motion for Summary Judgment is properly

 denied, and Starstone's Motion for Summary Judgment [D.E. 81] is properly granted.

 RESPONSE TO POLYNESIAN'S STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.      Polynesian argues in its "Statement of Facts" that the A&B Endorsement "adds a

 new type of coverage." [D.E. 80] at 5. Polynesian further states the A&B Endorsement “includes

 a limit for the new assault or battery coverage.” Id. These are legal arguments, couched in

 Polynesian's Motion as purported "facts," and should be disregarded. See Barnext Offshore, Ltd.

 v. Ferretti Grp. USA, Inc., 2012 U.S. Dist. LEXIS 61710, at *9 n.8 (S.D. Fla. May 2, 2012) ("It

 is inappropriate to raise legal argument in a statement of material fact.").

        2.      Polynesian avers that “Ganoe’s estate has not made a claim against Polynesian but

 its interest is the same as Bickford’s in this litigation.” [D.E. 80] at 4. In support, the affidavit

 Wasim Ahmar, M.D., the managing member of Polynesian, was filed. See Ahmar Aff. [D.E. 80-

 1] at p. 3, ¶13 (attesting that “Ganoe’s estate has not made a claim against Polynesian.”). To the
                                                   3

 304109762v2 1020617
                                                                                      304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 4 of 22 PageID 1248




 contrary, Ganoe’s Estate has made a claim against Polynesian. In fact, the Estate settled with

 Polynesian for the applicable limit for assault and battery offenses of $25,000 in

 acknowledgment and agreement that the Starstone policy does not provide coverage for the

 subject loss. See Ganoe Release [D.E. 80-10]. Polynesian’s statement that the Estate of Ganoe’s

 interest in this litigation is the same as Bickford is not only false given the factual fallacy it is

 premised on, but again, is a legal argument. See Barnett, 2012 U.S. Dist. LEXIS 61710, at *9

 n.8.

        3.      Polynesian states Bickford made a claim for damages against it that “was

 submitted by Polynesian and/or Bickford to Northfield and StarStone pursuant to the terms of

 the Northfield Policy and the StarStone Policy.” See Polynesian’s Motion [D.E. 80] at 4. This is

 an improper legal conclusion, as there are no facts alleged indicating how the claim was

 submitted. Instead, Polynesian simply makes the legal argument that, however the claim was

 submitted and irrespective of who submitted it, it was proper. This legal argument should be

 disregarded. See Barnett, 2012 U.S. Dist. LEXIS 61710, at *9 n.8.

  STARSTONE'S STATEMENT OF ADDITIONAL UNDISPUTED MATERIAL FACTS

                                       The Subject Incident

        4.      On the night/early morning in question, Bickford and Ganoe rented a room

 together at Polynesian’s Days Inn hotel. See Bickford Dep. Tr. [D.E. 81-3] at 12; see also

 Bickford’s Deposition Transcript in full page format attached heretofore as Exhibit “A” 1 at

 44:24-45:10; Bickford Demand [D.E. 81-1] at 2; Polynesian’s Interrogatory Answers

 (“Polynesian’s ROG Answers”) [D.E. 81-6] at 3-4.


        1
          Given the Court’s preference of full page deposition transcripts, see [D.E. 82] at 2,
 Starstone has attached Bickford’s deposition transcript in full page format.
                                                  4

 304109762v2 1020617
                                                                                      304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 5 of 22 PageID 1249




        5.      Bickford and Ganoe, whom Bickford testified was a known drug dealer, spent the

 night listening to music, drinking beer, and using cocaine. See [D.E. 81-3] at 9, 13-14; see also

 Ex. “A” at 32:2-14, 45:13-48:10, 51:21-23. Bickford testified he was drunk and high on cocaine

 on the night in question. See [D.E. 81-3] at 12-13; see also Ex. “A” at 45:10-46:1, 48:8-10.

        6.      Emerita Mapp was invited to the hotel room on the night/early morning in

 question. See [D.E. 81-3] at 13-14; see also Ex. “A” at 48:12-49:15, 49:25-50:10. During her

 visit, Ms. Mapp stabbed Bickford in the throat. See Bickford Dep. Tr. [D.E. 81-3] at 16-17; Ex.

 “A” at 60:15-62:21; see also Bickford Demand [D.E. 81-1] at p. 2; Polynesian's ROG Answers

 [D.E. 81-6] at pp. 3-4. Bickford did not consent to the stabbing. See Bickford Dep. Tr. [D.E. 81-

 3] at 18; Ex. “A,” at 67:18-20. Bickford sustained personal injuries as a result. See Bickford

 Dep. Tr. [D.E. 81-3] at 18; Ex. “A,” at 67:13-68:10; Bickford’s Demand [D.E. 81-1] at 2.

        7.      Ms. Mapp killed Mr. Ganoe. See Bickford Dep. Tr. [D.E. 81-3] at 16; Ex. “A,” at

 61:2-24; see also Bickford Demand [D.E. 81-1] at 2.

                                       The Northfield Policy

        8.      The Declarations Page to the primary Northfield Commercial General Liability

 Policy, No. WS215327, states that the Policy consists of Commercial General Liability Coverage

 Part (“CGL Coverage Part”). See Northfield Policy [80-1] at 6 (NFP-003). 2




        2
            The Northfield Policy has been filed numerous times. See, e.g., Certified Copy of
 Northfield Policy attached to Complaint [D.E. 1-2] and Northfield's Insurance Disclosure
 pursuant to Fla. Stat. §627.4137 [D.E. 81-8]. Additionally, Polynesian attached the Northfield
 Policy twice to its Motion for Summary Judgment. See [D.E. 80-1] at pp. 4-93; [D.E. 80-3]. We
 will cite to the Northfield policy set forth in [D.E. 80-1] beginning at page 4 and, for the Court’s
 convenience, will cite to both the record page numbers and the bate-stamped numbers.
                                                  5

 304109762v2 1020617
                                                                                     304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 6 of 22 PageID 1250




        9.      The CGL Coverage Part contains an Each Occurrence limit of $1 million per

 occurrence, a Personal and Advertising Injury limit of $1 million, and a General Aggregate limit

 of $2 million. See id. at 22 (NFP-019).

        10.     The Northfield Policy contained the A&B Endorsement, which "modifies" the

 insurance provided under the CGL Coverage Part, to wit:

                LIMITED ASSAULT OR BATTERY LIABILITY COVERAGE

                                      *    *     *     *

                This endorsement modifies insurance provided under the following:

                COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                      *    *     *     *

 See id. at 72 (NFP-069).

        11.     The A&B Endorsement “applies to ‘bodily injury’, ‘property damage’ or

 ‘personal and advertising injury’ caused by an ‘assault or battery offense’. . .” See id. at 73

 (NFP-070). Per the endorsement, “assault and battery offenses” are limited to $25,000 per

 offense. Id. at 72 (NFP-069).

        12.     Absent the A&B Endorsement, coverage for assault and battery offenses resulting

 in personal injuries would be provided under the Each Occurrence limit of $1 million and the

 Defendants have admitted as such. See id. at 24-28 (NFP-021-025); Polynesian’s ROG Answers

 [D.E. 81-6] at 11 (“Prior to endorsement, the Northfield Policy provided coverage for assault and

 battery under Coverage A: Bodily Injury and Property Damage Liability.”); Bickford’s

 interrogatory answers (“Bickford’s ROG Answers”) attached heretofore as Exhibit “B” at No. 8

 (same statement); Polynesian’s Responses to Requests for Admissions (“Polynesian’s RFA

 Resp.”) [D.E. 81-5] at p. 6 (admitting that "prior to endorsement, the Northfield Policy provided
                                                6

 304109762v2 1020617
                                                                                  304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 7 of 22 PageID 1251




 coverage for assault and battery under Coverage A. . . . [which is] limited to the Each

 Occurrence Limit ($1,000,000.00)."); Bickford Responses to Requests for Admissions

 (“Bickford’s RFA Resp.”) [D.E. 81-2] at pp. 5-6 (same admission).

        13.     No additional premium was charged for the A&B Endorsement. See id. at 22

 (NFP-019) (emphasis added). Rather, the "Commercial General Liability Coverage Part

 Declarations" states that the premium was "included." See id. Specifically, it provides:




                                        The Starstone Policy

        14.     The Starstone Excess Policy, No. 77238T160ALI, which follows form to the

 Northfield Policy, states in pertinent part:

                SECTION I. – COVERAGE

                A.      We will pay on behalf of the Insured the sums in excess of
                        the Total Limits of Underlying Policies shown in Item 6. of
                        the Declarations that the Insured becomes legally obligated
                        to pay as damages.

 See Starstone Policy [D.E. 80-4] at 5 (SSP-005). 3




 3
   Like the Northfield Policy, the Starstone Policy has been filed numerous times, including as a
 Complaint exhibit [D.E. 1-3], and in support of Starstone’s Motion for Summary Judgment [D.E.
 81-9]. Additionally, Polynesian has attached it twice in support of its Motion for Summary
 Judgment. See [D.E. 80-1] at 94; [D.E. 80-4]. For the Court’s convenience, Starstone will cite to
                                                 7

 304109762v2 1020617
                                                                                    304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 8 of 22 PageID 1252




        15.     Item 6. in the Declarations of the Starstone Policy identifies the following limits:

                ITEM 6         TOTAL LIMITS OF UNDERLYING POLICIES

                $1,000,000             Per Occurrence

                $2,000,000             Other Aggregate

                Included in GL         Products/Completed Operations Aggregate

                $1,000,000             Personal and Advertising Injury

                $1,000,000             Combined Single Limit

 See id. at 17 (SSP-016).

        16.     Item 6 does not show the limits set forth in the A&B Endorsement. See id.

        17.     The A&B Endorsement in the Northfield Policy and the limit set forth therein was

 not specifically endorsed to the Starstone Policy. See id. at 4 (SSP-004).

                                           ARGUMENT

        I.      Contract Interpretation

        An insurance policy, like every contract, is construed according to its plain language. If a

 policy provision is clear and unambiguous, the court cannot indulge in construction or

 interpretation of its plain meaning, and should simply enforce it according to its terms, whether it

 is a basic insuring clause or an exclusionary provision. BMW of N. Am., Inc. v. Krathen, 471 So.

 2d 585, 587 (Fla. 4th DCA 1985); see also Allstate Ins. Co. v. Shofner, 573 So. 2d 47, 49 (Fla.

 1st DCA 1990). In other words, in the absence of ambiguity, courts are not permitted to rewrite

 contracts, add meaning that is not present, or otherwise reach results contrary to the manifest

 intention of the parties. Shofner, 573 So. 2d at 49. Importantly, a provision is not ambiguous



 [D.E. 80-4] when citing to the Starstone Policy and will cite to both the record and Polynesian’s
 bate-stamping.
                                                  8

 304109762v2 1020617
                                                                                     304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 9 of 22 PageID 1253




 simply because it is complex or requires analysis. Garcia v. Fed. Ins. Co., 969 So. 2d 288, 291

 (Fla. 2007) (emphasis added). Only when a genuine inconsistency, uncertainty, or ambiguity in

 meaning remains after resort to the ordinary rules of construction is the policy construed in favor

 of the insured. State Farm Fire & Cas. Co. v. CTC Dev., 720 So. 2d 1072, 1076 (Fla. 1998).

        II.     Definition of Sublimit

        Instead of defining the word “sublimit,” which is readily available in case law and

 insurance glossaries as discussed below, Polynesian argues the word “sublimit” is the word

 “limit” modified by the prefix “sub,” which means “under,” “below,” or “beneath,” per Merriam

 Webster’s online dictionary. See [D.E. 80] at 9-10. Polynesian claims the A&B Endorsement

 must be “subordinate” to another limit. See id. Notably, Merriam Webster also defines “sub” as a

 “division or smaller part of,” but Polynesian fails to utilize this definition. See Merriam Webster

 Online Dictionary, available at https://www.merriam-webster.com/dictionary/sub (last visited

 July 29, 2019). Thus, Polynesian claims Merriam Webster should be utilized to define “sub,” but

 urges the Court to only adopt some of the definitions therein; to wit, the definitions it believes

 further its argument. Even still, assuming this is a proper way to define the word “sublimit,” the

 A&B Endorsement is both subordinate to and a division or smaller part of the Each Occurrence

 and Personal and Advertising Injury limit.

        The CGL Coverage part contains Coverage A, which provides an Each Occurrence limit

 of $1 million dollars limits for “bodily injury” or “property damage.” See Northfield Policy [D.E.

 80-1] at 22, 24 (NFP-019, 021). It also contains Coverage B, which provides a Personal and

 Advertising Injury limit of $1 million for “personal and advertising injury.” Id. at 22, 28 (NFP-

 019, 025). The A&B Endorsement limits coverage for “bodily injury,” “property damage” and

 “personal and advertising injury” arising from “assault and battery offenses” that would normally
                                                 9

 304109762v2 1020617
                                                                                    304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 10 of 22 PageID 1254




 be subject to a $1 million limit 4 to $25,000 per offense. Clearly, the $25,000 limit for assault and

 battery offenses is subordinate to and a division or smaller part of the higher limits for Each

 Occurrence and Personal and Advertising Injury that would otherwise be applicable.

        Importantly, the term “sublimit” is an insurance term, which is more appropriately

 defined by insurance glossaries, as acknowledged by courts. See, e.g., Formosa Plastics Corp.,

 U.S.A. v. Ace American Insurance Co., 2010 WL 4687835 at *7 (D.N.J. Nov. 9, 2010) (utilizing

 Insurance Risk Management glossary for the definition of "sublimit"). Polynesian’s failure to

 address the readily ascertainable definition of “sublimit” is quite telling. The International Risk

 Management Institute defines "sublimit" as "a limitation in an insurance policy on the amount of

 coverage available to cover a specific type of loss. A sublimit is a part of, rather than in addition

 to, the limit that would otherwise apply to the loss. In other words, it places a maximum on

 the amount available to pay that type of loss, rather than providing additional coverage for that

 type   of   loss."   IRMI    Online,   Glossary        of   Insurance   Risk   Management      Terms,

 http://www.irmi.com/online/insurance-glossary/terms/s/sublimit.aspx (emphasis added) (last

 visited July 29, 2019); Formosa Plastics Corp., 2010 WL 4687835 at *7; see also Philadelphia

 Indemnity Ins. Co. v. Baby Fold, Inc., 2018 WL 4616353 at *8 (N.D. Ill. 2018) (concluding that

 $250,000 limit in an endorsement tilted Sexual or Physical Abuse or Molestation Liability

 Coverage Form Sublimit was, in fact, a "sublimit" because it was included within, and was not

 excess of, nor in addition to the Limits of Insurance stated in the Declarations). "The very

 concept of a sublimit is to cap a carrier's exposure at an amount below the policy limit if a


        4
          If the damage is “bodily injury” or “property damage,” the applicable limit would be the
 Each Occurrence limit of $1 million. See Northfield Policy [D.E. 80-1] at 22, 24 (NFP-019, 021).
 If the damage is “personal and advertising injury,” then the applicable limit is the Personal and
 Advertising Injury limit of $1 million. See id. at 22, 28 (NFP-019, 025).
                                                   10

 304109762v2 1020617
                                                                                      304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 11 of 22 PageID 1255




 particular type of covered peril caused the loss." Orient Overseas Assocs. v. XL Ins. Am., Inc.,

 2016 NY Slip Op 31009(U), ¶ 16, 2016 N.Y. Misc. LEXIS 2048 (N.Y. Sup. Ct. May 11, 2016).

        There would be coverage for an “assault and battery offenses” under the Each

 Occurrence limit of $1 million dollars if they resulted in “bodily injury” or “property damage,”

 or the Personal and Advertising limit of $1 million dollars if they resulted in “personal and

 advertising injury” in the absence of the A&B Endorsement. Polynesian and Bickford have

 specifically admitted to and acknowledged the same. See supra at ¶12 (emphasis added). It

 cannot be said that the A&B Endorsement provides “new” or “additional” coverage for “assault

 and battery offenses” as they were covered under the policy prior to endorsement. Instead, the

 A&B Endorsement caps the carrier's exposure for "assault and battery offenses" by providing a

 smaller and subordinate sublimit of $25,000 per offense for such claims. Stated differently, the

 A&B Endorsement provides limited and smaller coverage for specific losses/perils, i.e. assault

 and battery offenses, that would otherwise be subject to the $1,000,000 limit that applies in the

 CGL Coverage Part. Indeed, Polynesian concedes the A&B Endorsement limits the risk for

 assault and battery offenses. See Polynesian’s Motion [DE 80] at 10 (acknowledging the A&B

 limit is “simply the ‘limit’ for a particular risk. That is the case here.”) (emphasis added).

 The A&B Endorsement therefore provides a sublimit.

        As discussed in Starstone’s motion for summary judgment [D.E. 81], in Century Sur. Co.

 v. Seductions, LLC, decided by the Eleventh Circuit, claims ensued against an insured nightclub,

 Seductions, by a patron when the nightclub's employees allegedly beat and threw a patron out of

 the nightclub for refusing to leave. 349 Fed. Appx. 455, 456, 2009 U.S. App. LEXIS 22783, *3

 (11th Cir. 2009). Seductions was insured with Century Surety Co. ("Century") under a liability

 policy with Each Occurrence limits of $1 million. See id. The policy contained two pertinent
                                                11

 304109762v2 1020617
                                                                                  304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 12 of 22 PageID 1256




 endorsements - forms CGL 1704 and CGL 1717.               See id. CGL 1704 explicitly excluded

 coverage for assault and battery claims. Id. "CGL 1717 provided that '[t]he specific coverage

 excluded under CGL 1704 is reinstated on a limited basis' and purported to establish a $25,000

 per occurrence sublimit for 'covered loss arising from an assault and battery.'" Id.

        In construing CGL 1717, the Court noted it provided a sublimit of liability of $25,000

 with respect to assault and battery losses. See id. (emphasis added).                 Notably, absent

 endorsement CGL 1717, the policy did not provide coverage for assault and battery claims (by

 virtue of endorsement CGL 1704). See id at 456. CGL 1717 added coverage not otherwise

 available and the Court still found the same to be a sublimit as it was a smaller part of the higher

 limits. See id. In the present case, it is much clearer in that the A&B Endorsement is undeniably

 a sublimit because, as discussed above, absent the A&B Endorsement, there is coverage for

 assault and battery offenses for $1 million Each Occurrence. The A&B Endorsement merely

 limits the coverage available to assault and battery perils to $25,000 per offense.

        III.    The “Rules” Relied on by Polynesian do not Govern Whether the A&B
                Endorsement Contains a Sublimit

        Without any support, Polynesian argues the Northfield policy provides “rules” that

 establish a “’sublimit’ relationship.” See [DE 80] at 13. The policy says nothing of the sort and

 Polynesian does not (and cannot) provide any support this contention. As an initial matter, these

 so-called “rules” are not appropriately reproduced, as Polynesian admits. See [DE 80] at 14 n.15

 (admitting that, in its purported “reproduction” of the “rules,” it selected the order of placing

 certain provisions relating to the A&B Endorsement).

        The crux of Polynesian’s argument is that, in the section titled Section III – Limits of

 Insurance, the A&B Endorsement does not specifically indicate it is “subject to paragraph 5,”

                                                  12

 304109762v2 1020617
                                                                                        304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 13 of 22 PageID 1257




 which it argues is the Each Occurrence limit. See [DE 80] at 14. However, this is not the test set

 out by courts, as discussed above, and Polynesian has failed to support this contention. 5 A

 sublimit is determined by whether it limits a carrier’s risk for a particular peril. See supra at §II.

 This is exactly what the A&B Endorsement does.

        By way of visual example, the sublimit set forth in the A&B Endorsement operates as

 follows within Coverage A ("bodily injury" and "property damage" liability) and Coverage B

 ("personal and advertising injury" liability) in the CGL Coverage Part:

 Coverage A –                                                                Coverage B –

 "Bodily Injury" and                 "Bodily injury," "property damage,"
                                                                             "Personal and Advertising
 "Property Damage"                      and "personal and advertising        Injury"
                                     injury" caused "assault" or "battery"
 $1,000,000 limit                                                            $1,000,000 limit
                                              $25,000 sublimit


        Polynesian, however, argues the A&B Endorsement should be interpreted as follows:


 Coverage A –                       Coverage B –                                 A&B Endorsement
 "Bodily Injury" and                "Personal and Advertising
                                                                               "Bodily injury," "property
 "Property Damage"                  Injury"
                                                                              damage," and "personal and
                                                                             advertising injury" caused by
                                                                                 "assault" or "battery"

 $1,000,000 limit                   $1,000,000 limit                                $25,000 limit




        5
           Nonetheless, the A&B Endorsement cannot indicate it is subject only to the Each
 Occurrence limit applicable to “bodily injury” and “property damage” claims because it limits
 assault and battery offenses resulting in “personal and advertising injury” and is therefore also a
 sublimit to the Personal and Advertising Injury limit. See Northfield Policy [D.E. 80-1] at 72
 (NFP-069).
                                                     13

 304109762v2 1020617
                                                                                            304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 14 of 22 PageID 1258




        The A&B Endorsement is not an additional or standalone coverage, and the sublimit of

 $25,000 could never apply in addition to the $1,000,000 limit as Polynesian’s argument

 suggests. The visual depiction above shows the intimate relationship of the A&B endorsement

 sublimit to the Coverage A and Coverage B limits. Coverage A provides an Each Occurrence

 limit of $1 million for “bodily injury” and “property damage” claims. See Northfield Policy

 [D.E. 80-1] at 22, 24 (NFP-019, 021). Coverage B provides a Personal and Advertising Injury

 limit of $1 million for “personal and advertising injury.” Id. at 22, 28 (NFP-019, 025). The A&B

 Endorsement’s $25,000 sublimit is subordinate and a smaller part of the higher $1,000,000 limit

 provided for under Coverages A and B that applies only when “bodily injury,” “property

 damage” or “personal and advertising injury” is caused by a specific risk/peril, i.e. “assault or

 battery offenses.”

        IV.     Case Law Supports Starstone’s Position

                i.     Cases cited to by Polynesian are from foreign jurisdictions, otherwise
                       inapposite, and supportive of Starstone’s position

        Polynesian relies on Lark v. W. Heritage Ins. Co., 64 F. Supp. 3d 802, 810-12 (W.D. Va.

 2014), wherein a Virginia court held an assault and battery endorsement was a “separate”

 coverage. See id. First and foremost, Polynesian admits that, even if the A&B Endorsement is

 “separate,” it does not mean it is not a sublimit. See [DE 80] at 20. Even if it did, the court in

 Lark, reached its conclusion because the assault and battery endorsement was "repeatedly limited

 to its own terms," and that coverage under the endorsement was provided "’[f]or the [additional]

 premium shown.’" Id. (emphasis added). The Court reasoned the insured “separately bargained”

 for the assault and battery coverage because of the additional premium charged. See id.




                                                14

 304109762v2 1020617
                                                                                   304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 15 of 22 PageID 1259




        The A&B Endorsement expressly states it "modifies insurance provided under the

 following: COMMERCIAL GENERAL LIABILITY COVERAGE PART."                              See Northfield

 Policy [D.E. 80-1] at 72 (NFP-069). It repeatedly refers back to the various sections of the CGL

 Coverage Part it modifies. See id. Specifically, the Endorsement modifies, deletes, adds, and

 replaces parts of the main CGL Coverage Part, such that it cannot be read or interpreted in

 isolation from the CGL Coverage Part. See id. For example, the A&B Endorsement adds

 exclusions to Paragraph 2., Exclusions, of Section I - Coverages - Coverage Bodily Injury and

 Property Damage Liability and Coverage B Personal and Advertising Injury Liability in the CGL

 Coverage Part. See id. at 72 (NFP-069). It further adds provisions to Section I – Coverages;

 Section II – Who Is An Insured; Section III – Limits of Insurance; and the Definitions Section of

 the CGL Coverage Part. See id. The A&B Endorsement also refers to definitions found within

 the main CGL Coverage Part, including "bodily injury," "property damage", "personal and

 advertising injury," "coverage territory," "volunteer worker," "employee" and "suits." See id. at

 72-75 (NFP-069-072). The A&B Endorsement is not a standalone coverage, and cannot be

 interpreted without regard to the CGL Coverage Part that it modifies. Furthermore, unlike Lark,

 no additional premium was paid for the A&B Endorsement. See id. at 22 (NFP-019). The

 Northfield Policy Declarations clearly notes the A&B Endorsement is “Included,” and not

 separate or additional. See id. Lark is therefore inapposite to the undisputed facts here.

        Polynesian also relies on M.J.R. Corp. v. Scottsdale Ins. Co., 803 S.W. 2d 426 (5d Tex.

 1991), wherein a Texas court addressed whether a premises restriction applicable to property

 damage coverage also applied to commercial general liability coverage available under

 endorsement no. TXCMP-202. See id. at 430. The court ruled in the negative, holding the

 property damage and commercial general liability coverages were separate, and the premises-
                                                  15

 304109762v2 1020617
                                                                                     304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 16 of 22 PageID 1260




 restriction only applied to first party property damage coverage. See id. 6 Notably, the court

 squarely based its ruling on the fact that the liability coverage under TXCMP-202 was “issued in

 consideration of the payment of the premium. . .” See id.

         We again note that a sublimit can indeed be separate, as Polynesian admits. See [DE 80]

 at 20. Regardless, in the present case, no additional premium was charged for the A&B

 endorsement such that it cannot be its own “new” or “additional” limit. See infra, at §IV(ii).

 Additionally, MJR is inapplicable as property damage coverage is undoubtedly a separate

 coverage from commercial general liability coverage. Property damage coverage insures against

 damage to an insured’s property and such first party claims. Jb Recycling Group v. Landmark

 Am. Ins., 2012 U.S. Dist. LEXIS 115042, *15-*16 (S.D. Fla. 2012). Commercial general liability

 insures against claims against an insured, i.e. third party liability claims. See id.

         In actuality, MJR and Lark both support Starstone’s position that the A&B Endorsement

 is a sublimit and not “new” or “additional” coverage as the A&B Endorsement limits the risk for

 a specific peril, continuously refers back to the CGL Coverage Part, modifying the same and

 utilizing the CGL Coverage Part’s definitions and terms, and there was no additional premium

 charged for the A&B Endorsement.

                 ii.     The A&B Endorsement is not a standalone coverage or contract,
                         repeatedly refers back to the CGL Coverage Part, and no premium
                         was charged

         As noted above, no premium was charged for the A&B Endorsement, which rebuts any

 doubts that such coverage is “new” or “additional.” See, e.g., State Nat'l Ins. Co. v. Lamberti,



         6
          The court stated “the specific references to “Geno’s lounge” [the premises restriction] in
 the Scottsdale Insurance apply only to the policy’s first-party property coverage, and not to the
 policy’s TXCP-202 liability insurance endorsement.” Id. at 430.
                                                   16

 304109762v2 1020617
                                                                                         304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 17 of 22 PageID 1261




 362 Fed. Appx. 76, 80, 2010 U.S. App. LEXIS 1455, *8 (11th Cir. 2010) (holding that a Police

 Coverage endorsement was not standalone to a commercial general liability coverage because,

 inter alia, “the first page of the Police Coverage form states that the ‘Premium For This

 Coverage’ is ‘Included.’”); Guideone Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420

 F.3d 1317, 1323, 2005 U.S. App. LEXIS 17616, *8-9, 18 Fla. L. Weekly Fed. C 861 (11th Cir.

 2005) (finding Sexual and Molestation Coverage was a separate coverage because the insured

 paid a “separate premium”). Geico Gen. Ins. Co. v. Schwinn, 2006 U.S. Dist. LEXIS 34650,

 2006 WL 1529092, at *17-18 (M.D. Fla. 2006) (holding that no additional UM coverage was

 provided because there was no separate premium paid); 7 Mitchell v. Modern Woodmen of Am.,

 2014 U.S. Dist. LEXIS 170695, *42, 2014 WL 6983293 (N.D. Ala. 2014) (noting that because

 two coverages had “separate consideration—separate annual premiums—for each coverage,”

 such coverages were distinct and additional from one another).

        In State Nat'l Ins. Co. v. Lamberti, 362 Fed. Appx. 76, 80, 2010 U.S. App. LEXIS 1455,

 *8 (11th Cir. 2010), the Eleventh Circuit determined that a Police Coverage endorsement was not

 standalone or even separate coverage from a commercial liability insurance policy. The Court

 reasoned that because the Police Coverage “[w]as an endorsement to the excess policy, [it was

 not] separate coverage” and “nowhere does the policy state explicitly that the Police Coverage is

 separate from the commercial general liability coverage.” Id. The Court found the Police

 Coverage Endorsement continuously referred back to the CGL coverage it modified, and could



        7
          See also Rando v. Gov't Emples. Ins. Co., 556 F.3d 1173, 2009 U.S. App. LEXIS 2059,
 21 Fla. L. Weekly Fed. C 1441 (11th Cir. 2009) (noting that if an insured pays separate
 premiums, it is entitled to additional stacked UM coverage “based on the notion that the insured
 should get what they paid for”); Giddes v. Glens Falls Ins. Co., 2003 U.S. Dist. LEXIS 25112,
 *18, 17 Fla. L. Weekly Fed. D 445 (M.D. Fla. 2013) (same).
                                                17

 304109762v2 1020617
                                                                                  304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 18 of 22 PageID 1262




 therefore not be standalone coverage. Id. at 81. The Court also based its holding due to the

 premium for the Police Coverage Endorsement being “included.” Id. at 80. In the case at bar, the

 A&B Endorsement specifically indicates it modifies the CGL Coverage Part, continuously refers

 back to said Part’s provisions, as discussed above, see supra at §IV(i), and the premium was

 “included.” The A&B Endorsement simply cannot be “new” or “additional” coverage.

        As set forth in Starstone's Motion for Summary Judgment, see [D.E. 80], which is

 incorporated in its entirety here, "[e]ndorsement[s] modif[y] and amend[] the insurance

 contract." Allstate Fire & Cas. Ins. Co. v. Hradecky, 208 So. 3d 184, 187, 2016 Fla. App.

 LEXIS 15904, *6, 41 Fla. L. Weekly D 2413; see also Travelers Cas. & Sur. Case Co. v. Am.

 Int'l Surplus Lines Ins. Co., 465 F. Supp. 2d 1005, 1025 (S.D. Cal. 2006) ("Endorsements are

 modifications to the basic insuring forms in the policy. . . “). "[A]n endorsement is an

 amendment to or modification of an existing policy of insurance." Adams v. Explorer Ins. Co.,

 132 Cal. Rptr. 2d 24, 33 (Cal. Ct. App. 2003). "It is not a separate contract of insurance." Id.

 "Standing alone, an endorsement means nothing." Id. "[A]n endorsement is a part of the Policy,

 not a contract unto itself." Great Am. Assur. Co. v. Sanchuk, LLC, 2012 U.S. Dist. LEXIS

 154003, *18-19, 2012 WL 5306354 (M.D. Fla. 2012) (emphasis added); see also Kay-Lex Co. v.

 Essex Ins. Co., 286 Ga. App. 484, 649 S.E.2d 602, 607 n.1 (Ga. App. 2007) ("Endorsements are

 not considered a part of the 'face of the policy.'"); Fireman's Fund Ins. Co. v. CNA Ins. Co., 177

 Vt. 215, 862 A.2d 251, 258 (Vt. 2004) ("An endorsement is a writing added or attached to a

 policy which either expands or restricts the insurance in the policy.").

        Thus, there is no question that the limit in the A&B Endorsement is a sublimit and not

 “new” or “additional” coverage.



                                                  18

 304109762v2 1020617
                                                                                   304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 19 of 22 PageID 1263




        V.      It Is Undisputed The Starstone Policy Is Not Excess Over The A&B Sublimit
                Because It Is Not Shown In Item 6. of the Declarations

        Additionally, there is no coverage for the subject incident in question by virtue of the

 insuring language of the Starstone Excess Policy, which provides, in relevant part:

                A.      We will pay on behalf of the Insured the sums in excess of
                        the Total Limits of Underlying Policies shown in Item 6. of
                        the Declarations that the Insured becomes legally obligated
                        to pay as damages.

 See Starstone Policy [D.E. 80-4] at 5 (SSP-005). Item 6 of the Declarations schedules the

 following Limits of the underlying Northfield Policy:

        ITEM 6          TOTAL LIMITS OF UNDERLYING POLICIES

        $1,000,000              Per Occurrence

        $2,000,000              Other Aggregate

        Included in GL          Products/Completed Operations Aggregate

        $1,000,000              Personal and Advertising Injury

        $1,000,000              Combined Single Limit

 Id. at 17 (SSP-016). Noticeably absent from Item 6 in the Declarations is the underlying A&B

 [sub]limit of $25,000/$50,000 as required by Starstone's insuring agreement. Under its plain and

 unambiguous language, the Starstone Policy is only excess to the total limits of the underlying

 policies shown in Item 6 of the Declarations. Accordingly, regardless of whether or not the

 $25,000/$50,000 limit in the A&B Endorsement is properly characterized as a sublimit or

 otherwise, the Starstone Policy still does not provide excess coverage. Summary judgment in

 favor of Starstone is therefore proper as a matter of law.




                                                  19

 304109762v2 1020617
                                                                                   304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 20 of 22 PageID 1264




                                         CONCLUSION

        In sum, the A&B endorsement limits coverage for a particular risk, i.e. assault and battery

 offenses, that would otherwise be covered for $1 million under the CGL Coverage Part, but by

 virtue of the Endorsement, is limited to $25,000 per offense. The A&B Endorsement provides a

 smaller and subordinate limit to Coverages A and B that would be available absent the

 Endorsement. The A&B Endorsement continuously refers back to the CGL Coverage Part that it

 modifies. Further, no additional premium was charged for the A&B Endorsement as same was

 “Included” such that it cannot be standalone, new, or additional coverage. Under every definition

 under the sun, the result is the same. The limit in the A&B Endorsement is a sublimit.

 Independently, irrespective of whether the limit at issue is a sublimit, Starstone’s insuring

 agreement provides it only provides excess coverage to those limits “shown” in Item 6, which

 does not include the A&B Endorsement.

        WHEREFORE, Plaintiff STARSTONE NATIONAL INSURANCE COMPANY

 respectfully requests this Court deny Defendant POLYNESIAN INN, LLC D/B/A DAYS INN

 OF KISSIMMEE'S Motion for Summary Judgment [D.E. 80], and grant Starstone’s Motion for

 Summary Judgment [D.E. 81], along with all other relief this Court deems just and proper under

 the circumstances.

        Dated: August 2, 2019




                                                20

 304109762v2 1020617
                                                                                   304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 21 of 22 PageID 1265




                                           Respectfully submitted,

                                           HINSHAW & CULBERTSON LLP
                                           One East Broward Boulevard, Suite 1010
                                           Fort Lauderdale, FL 33301
                                           Telephone: 954-467-7900
                                           Facsimile: 954-467-1024

                                           By:        /s/Rory Eric Jurman
                                                      RORY ERIC JURMAN
                                                      FBN.: 194646
                                                      Email: rjurman@hinshawlaw.com

                                                      VIVIANA A. LOSHAK, ESQ.
                                                      FBN.: 84869
                                                      Email: vloshak@hinshawlaw.com
                                                      Attorneys for Starstone




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 2, 2019, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record on the attached Service List in the manner specified,

 either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.

                                                      /s/Viviana A. Loshak
                                                      Viviana A. Loshak




                                                 21

 304109762v2 1020617
                                                                                304109762v2 1020617
Case 6:18-cv-01048-GAP-EJK Document 93 Filed 08/02/19 Page 22 of 22 PageID 1266




                                     SERVICE LIST

                           CASE NO. 6:18-cv-01048-GAP-EJK

 Scott Busby, Esq,                            Todd R. Falzone, Esq.
 Busby, Negin Attorneys at Law                Karina D. Rodrigues, Esq.
 8200 Roberts Drive                           Kelley Uustal, PLC
 Suite 201                                    Kelley Uustal Courthouse Law Plaza
 Atlanta, GA 30350                            700 SE 3rd Avenue, Suite 300
 E-Mail: busby@busbynegin.com                 Fort Lauderdale, FL 33316
 Telephone: (470) 275-3042                    E-Mail: trf@kulegal.com; kdr@kulegal.com
 Counsel for Andrew James Bickford            Telephone: (954) 522-6601
                                              Facsimile: (954) 522-6608
                                              Counsel for Andrew Bickford

 Mark A. Nation, Esq.
 Gregory D. Smartwood, Esq.
 The Nation Law Firm
 570 Crown Oak Centre Drive
 Longwood, FL 32750
 E-Mail: mnation@nationlaw.com;
 gsmartwood@nationlaw.com
 Telephone: (407) 337-1104
 Facsimile: (407) 339-1118
 Attorney for Polynesian Inn, LLC DBA Days
 Inn of Kissimmee




                                             22

 304109762v2 1020617
                                                                          304109762v2 1020617
